COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of A.L.P., a Child

Appellate case number:      01-19-00144-CV

Trial court case number:    18-DCV-252443

Trial court:                505th District Court of Fort Bend County

       Proceeding pro se, appellant, C.J.M., has filed a notice of appeal of the trial court’s
final decree of termination. On April 30, 2019, we granted appellant’s motion requesting
access to a copy of the reporter’s record for use in preparing his appellant’s brief. The
court reporter has notified the Clerk of this Court that a copy of the three-volume
reporter’s record was mailed to appellant on May 3, 2019.
       Appellant’s brief initially was due on April 29, 2019. See TEX. R. APP. P. 38.6(a).
We extend the time for filing appellant’s brief. Appellant’s brief is due no later than 20
days from the date of this order. See TEX. R. APP. P. 38.6(d).
       Because this appeal involves the termination of the parent-child relationship, this
Court is required to bring the appeal to final disposition within 180 days of February 27,
2019, the date the notice of appeal was filed, so far as reasonably possible. See Tex. R.
Jud. Admin. 6.2, reprinted in Tex. Gov’t. Code Ann., tit. 2, subtit. F app. Accordingly,
no extensions of time will be granted absent extraordinary circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: __May 14, 2019__